DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device being configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path (claim 1), a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path, the first secondary refrigerant within the second fluid flow path subcools the second secondary refrigerant within the third fluid flow path (claim 15), and a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device being configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path, the first secondary refrigerant within the second fluid flow path subcools the second secondary refrigerant within the third fluid flow path (claim 20).
Although the closest prior art of record Abboud et al. (US 7,780,657) teaches a cryotherapy system including a first reservoir and a closed loop fluid flow path, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device being configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path (claim 1), a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path, the first secondary refrigerant within the second fluid flow path subcools the second secondary refrigerant within the third fluid flow path (claim 15), and a closed-loop third fluid flow path in fluid communication with the third thermal exchange device and configured to be in fluid communication with the cryotherapy system, the third fluid flow path containing a second secondary refrigerant of the cryotherapy system, the third thermal exchange device being configured to place the first secondary refrigerant within the second fluid flow path in thermal communication with the second secondary refrigerant within the third fluid flow path, the first secondary refrigerant within the second fluid flow path subcools the second secondary refrigerant within the third fluid flow path (claim 20), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763